229 F.3d 627 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Booker T. Duke, Defendant-Appellant,
No. 00-1323
In the  United States Court of Appeals  For the Seventh Circuit
Submitted August 22, 2000Decided October 12, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. IP 92-134-CR-01-D/F--S. Hugh Dillin, Judge.
Before Bauer, Posner, and Manion, Circuit Judges.
Posner, Circuit Judge.


1
Duke appeals from the  denial of his motion under Fed. R. Crim. P. 41(e)  for the return of currency, vehicles, and parcels  of real property that had been forfeited as an  incident to criminal proceedings brought against  him in the early 1990s. The real estate had been  forfeited pursuant to a default judgment entered  after Duke, though he had been served with  process, failed to respond to the government's  complaint or file a claim of ownership of the  property. As a result, he never became a party to  the forfeiture action, United States v. 8136 S.  Dobson Street, 125 F.3d 1076, 1082 (7th Cir.  1997), and so has no standing to seek relief from  the judgment under Fed. R. Civ. P. 60(b), the  only available route, since Fed. R. Crim. P.  41(e) is inapplicable to civil forfeitures. Fed.  R. Crim. P. 54(b)(5).


2
Some of the property, though, was forfeited in  administrative proceedings, and this presents a  more interesting question. Most of it had been  seized pursuant to a search warrant executed  before Duke's criminal trial. After the trial, in  which Duke was convicted, the DEA ordered the  property forfeited. That was back in September of  1993 and it was not until October of last year,  more than six years after the forfeiture, that  Duke filed his motion under Rule 41(e) for the  return of the property on the ground of  irregularities in the forfeiture proceeding. The  district court ruled that the motion was  untimely.


3
Although Congress has now fixed a five-year  statute of limitations for challenges to  administrative forfeitures, 18 U.S.C. sec.  983(e)(3), this new provision is limited to  proceedings begun on or after August 23, 2000,  Civil Asset Forfeiture Reform Act of 2000, Pub.  L. 106-185, sec. 21; there is no congressional  statute of limitations expressly applicable to  earlier administrative forfeitures. For that  matter, it is not even clear what the  jurisdictional basis is for a challenge to such a  forfeiture, since, if it is deemed civil, it is  taken out from under Fed. R. Crim. P. 41(e) by  Rule 54(b)(5). We have held that the correct  jurisdictional basis is 28 U.S.C. sec. 1331, the  general federal-question statute, Willis v.  United States, 787 F.2d 1089, 1093 (7th Cir.  1986), and the other circuits to have addressed  the issue agree. E.g., United States v. Giraldo,  45 F.3d 509, 511 (1st Cir. 1995). It is true that  if Duke were contending that the government had  confiscated his property in violation of the  just-compensation clause of the Fifth Amendment,  the district court would have jurisdiction only  if he were seeking no more than $10,000 in  compensation. 28 U.S.C. sec. 1346(a)(2). That  statute would also provide the jurisdictional  basis for his suit if it were one to quiet title  to the real estate that the government seized.  See 28 U.S.C. sec. 1346(f). But it seems that  he's seeking merely to replevy the property,  without making a constitutional or other claim  encompassed by section 1346(a)(2) and without  seeking a determination of title--though if he  were seeking such a determination, the statute of  limitations would be twelve years, albeit only  with respect to his claim for the real estate.  See 28 U.S.C. sec. 2409a(g).


4
This romp through Title 28 has not revealed an  applicable statute of limitations, and in such  cases we are told to borrow a limitations period  from the federal or state statute that is most  like the statute or common law doctrine under  which the plaintiff is proceeding. We agree with  Polanco v. DEA, 158 F.3d 647, 652-54 (2d Cir.  1998), that the closest analogy is a civil suit  challenging federal administrative action. Duke's  claim for the return of his property is civil in  character and he is challenging a federal  administrative action, namely the action of the  DEA in declaring the property forfeited to the  United States. Civil suits challenging federal  administrative action are subject to a six-year  statute of limitations. 28 U.S.C. sec. 2401(a).


5
But we must decide when the six years started to  run. Duke argues that he didn't know that his  property had been forfeited in September 1993  because he had not been given the notice of  forfeiture required by 19 U.S.C. sec. 1607(a).  The record is silent on whether he had been given  the statutory notice; but even if he hadn't been,  the suit would be untimely. The federal common  law rule on when a statute of limitations begins  to run is that it is when the plaintiff  discovers, or by exercise of due diligence would  have discovered, that he has been injured and who  caused the injury. E.g., United States v.  Kubrick, 444 U.S. 111, 120-21 (1979); Fries v.  Chicago & Northwestern Transportation Co., 909  F.2d 1092, 1095 (7th Cir. 1990); Oshiver v.  Levin, Fishbein, Sedran & Berman, 38 F.3d 1380,  1386 (3d Cir. 1994). When the only question is  when the injury was discovered, however, it is  usually enough just to ask when the plaintiff  discovered it, not when he should have discovered  it, e.g., Goodhand v. United States, 40 F.3d 209,  212 (7th Cir. 1994); Cada v. Baxter Healthcare  Corp., 920 F.2d 446, 450 (7th Cir. 1990); Union  Pacific R.R. v. Beckham, 138 F.3d 325, 330 (8th  Cir. 1998); Sprint Communications Co. v. FCC, 76  F.3d 1221, 1226 (D.C. Cir. 1996), as the category  of injuries of which people culpably are unaware  is small. The duty of diligence generally comes  into play only when the issue is when the  plaintiff learned or should be penalized for  having failed to learn that the defendant was the  source of the injury. To know you've been injured  and make no effort to find out by whom is laxity  that must be penalized in order to secure the  objectives of statutes of limitations.


6
This, however, turns out to be the unusual,  though not unprecedented, case in which the  plaintiff was culpable for failing to discover  that he had been injured. See Sellars v. Perry,  80 F.3d 243, 246 (7th Cir. 1996); Cathedral of  Joy Baptist Church v. Village of Hazel Crest, 22  F.3d 713, 718-19 (7th Cir. 1994); Rotella v.  Pederson, 144 F.3d 892, 896 (5th Cir. 1998). Duke  was injured when the forfeiture took place, and  so the only question is when he should be charged  with discovery of it. The property in question  had been seized before trial pursuant to a search  warrant. The government regarded the property as  proceeds and instrumentalities of crime, as Duke  well knew, and thus as forfeitable. Having been  convicted at trial, he could hardly have expected  the property to be returned to him, see Williams  v. DEA, 51 F.3d 732, 736 (7th Cir. 1995), but in  any event the record is replete with evidence  that he knew long before September 1993 that the  government meant to keep the property. The  discovery rule does not permit the victim of an  alleged wrong to postpone the running of the  statute of limitations by willfully closing his  eyes, ostrich-like, to a known probability that  he has been injured, even if he is not certain. A  plaintiff who either knew that he was injured or  should have known is deemed to have "discovered"  the injury for purposes of the statute of  limitations.


7
For completeness we note that even though the  statute of limitations began to run in September  1993, its running might have been arrested by the  doctrine of equitable tolling had Duke through no  fault of his own been unable to sue within six  years. E.g., Taliani v. Chrans, 189 F.3d 597,  597-98 (7th Cir. 1999); Chapple v. National  Starch & Chemical Co., 178 F.3d 501, 505-06 (7th  Cir. 1999); Santa Maria v. Pacific Bell, 202 F.3d  1170, 1178 (9th Cir. 2000); Shisler v. United  States, 199 F.3d 848, 851-52 (6th Cir. 1999). It  would have been arrested for as long as (though  no longer than) he would have required in the  exercise of due diligence to file his suit. Duke  alludes to the doctrine but cannot argue with a  straight face that it took him more than six  years to find out that his property had been  forfeited. He failed to display the diligence  that the doctrine of equitable tolling requires  of those who would use it to extend the statute  of limitations. E.g., Elmore v. Henderson, No.  99-3783, 2000 WL 1297714, at *4 (7th Cir. Sept.  14, 2000); Warren v. Garvin, 219 F.3d 111, 113-14  (2d Cir. 2000); Graham-Humphreys v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552, 562  (6th Cir. 2000).


8
Affirmed.